ORDER

PER CURIAM.
Defendant appeals the judgment upon her conviction by a jury of robbery in the second degree, § 569.030 RSMo 1994, for which she was sentenced to fifteen years imprisonment. Defendant also appeals the denial of her Rule 29.15 motion for post-conviction relief. However, Defendant has abandoned that appeal by failing to brief any errors pertaining to the denial of post-conviction relief.
With respect to Defendant’s direct appeal, no error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).